UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7708



EDDIE L. HALL,

                                              Plaintiff - Appellant,

          versus

PARKER   EVATT, Commissioner;  WILLIAM  C.
WALLACE, Warden; ROBERT E. WARD, Associate
Warden; JAMES E. FISHER, Deputy Warden; R.
MURPHY, Nurse Supervisor, in individual
composite,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    C. Weston Houck, Chief District
Judge. (CA-94-2245-3-2-BD)


Submitted:   April 15, 1996                 Decided:   April 25, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.

Eddie L. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Hall v. Evatt,
No. CA-94-2245-3-2-BD (D.S.C. Sept. 22, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2